 



Exhibit 10.07
SYMANTEC CORPORATION
1998 EMPLOYEE STOCK PURCHASE PLAN
(AS AMENDED EFFECTIVE JULY 1, 2005)
1. ESTABLISHMENT OF PLAN
     Symantec Corporation (the “Company”) adopted this plan in 1998 to grant
options for the purchase of the Company’s Common Stock to eligible employees of
the Company and Subsidiaries (as hereinafter defined) pursuant to this Employee
Stock Purchase Plan (the “Plan”). For purposes of this Plan, “parent
corporation” and “Subsidiary” (collectively, “Subsidiaries”) shall have the same
meanings as “parent corporation” and “subsidiary corporation” in Section 424, of
the Internal Revenue Code of 1986, as amended (the “Code”). The Company intends
that the Plan shall qualify as an “employee stock purchase plan” under
Section 423 of the Code (including any amendments or replacements of such
section), and the Plan shall be so construed. Any term not expressly defined in
the Plan but defined for purposes of Section 423 of the Code shall have the same
definition herein. A total of 38,604,400 shares of Common Stock (as adjusted for
all stock splits and increases to the Plan through March 1, 2005) may be issued
under the Plan. Such number shall be subject to adjustments effected in
accordance with Section 14 of the Plan.
2. PURPOSES
     The purpose of the Plan is to provide employees of the Company and
Subsidiaries designated by the Board of Directors as eligible to participate in
the Plan with a convenient means to acquire an equity interest in the Company
through payroll deductions, to enhance such employees’ sense of participation in
the affairs of the Company and Subsidiaries, and to provide an incentive for
continued employment.
3. ADMINISTRATION
     The Plan is administered by the Board of Directors of the Company or by a
committee designated by the Board of Directors of the Company (in which event
all references herein to the Board of Directors shall be to the committee).
Subject to the provisions of the Plan and the limitations of Section 423 of the
Code or any successor provision in the Code, all questions of interpretation or
application of the Plan shall be determined by the Board and its decisions shall
be final and binding upon all participants. Members of the Board shall receive
no compensation for their services in connection with the administration of the
Plan, other than standard fees as established from time to time by the Board of
Directors of the Company for services rendered by Board members serving on Board
committees. All expenses incurred in connection with the administration of the
Plan shall be paid by the Company.
4. ELIGIBILITY
     Any employee of the Company or its Subsidiaries is eligible to participate
in an Offering Period (as hereinafter defined) under the Plan except the
following:
          (a) employees who are not employed by the Company or any of its
Subsidiaries on the third business day before the beginning of such Offering
Period;
          (b) employees who are customarily employed for less than 20 hours per
week;
          (c) employees who are customarily employed for less than 5 months in a
calendar year;
          (d) employees who, together with any other person whose stock would be
attributed to such employee pursuant to Section 425(d) of the Code, own stock or
hold options to purchase stock or who, as a result of being granted an option
under the Plan with respect to such Offering Period, would own stock or hold
options to purchase stock possessing 5 percent or more of the total combined
voting power or value of all classes of stock of the Company or any of its
Subsidiaries;
          (e) employees who would, by virtue of their participation in such
Offering Period, be participating simultaneously in more than one Offering
Period under the Plan; and

 



--------------------------------------------------------------------------------



 



          (f) individuals who provide services to the Company or any of its
Subsidiaries as independent contractors who are reclassified as common law
employees for any reason except for federal income and employment tax purposes.
5. OFFERING PERIODS; OFFERING DATES; PURCHASE PERIODS; AND PURCHASE DATES
     (a) Each Offering Period under the Plan (each an “Offering Period”) shall
be of the duration provided herein. The Board of Directors of the Company shall
have the power to change the duration of Offering Periods or Purchase Periods
without stockholder approval. The last business day of each Purchase Period is
hereinafter referred to as the “Purchase Date.”
     (b) Each Offering Period commencing after June 30, 2005, shall be of
6 months duration commencing August 16 and February 16 of each year and ending
no later than the next February 15 and August 15, respectively, thereafter. The
first day of each Offering Period is referred to as the “Offering Date.” Each
such Offering Period shall consist of a single purchase period (a “Purchase
Period”) during which payroll deductions of the participant are accumulated
under this Plan. Each such Purchase Period shall commence on the August 16 or
February 16 of the applicable Offering Period and shall end no later than the
next February 15 or August 15, respectively.
     (c) Notwithstanding 5(b) above and the other provisions of the Plan, the
Board of Directors may, but need not, adopt after July 1, 2005, one or more
Offering Periods exclusively for employees of the Company, or exclusively for
employees of any Subsidiary (or any combination of the Company and/or one or
more Subsidiaries), on such terms as it shall determine in its sole discretion
(including without limitation, the length of each Offering Period and Purchase
Period, whether there is more than one Purchase Period in an Offering Period,
conditions on eligibility for participation, and the formula(s) for calculating
the price(s) at which shares may be purchased during such Offering Period).
Unless expressly set forth to the contrary in the resolutions adopting an
Offering Period pursuant to this 5(c), upon the Offering Date of an Offering
Period adopted under this 5(c) the employees permitted to participate in such
Offering Period shall be ineligible to participate in any other Offering Period
while such Offering Period is in existence.
6. PARTICIPATION IN THE PLAN
     Eligible employees may become participants in an Offering Period under the
Plan on the first Offering Date after satisfying the eligibility requirements by
delivering to the Company’s or Subsidiary’s (whichever employs such employee)
Stock Administration (“Stock Administration”) not later than the 3rd business
day before such Offering Date unless a later time for filing the subscription
agreement is set by the Board for all eligible Employees with respect to a given
Offering Period a subscription agreement authorizing payroll deductions. An
eligible employee who does not deliver a subscription agreement to Stock
Administration by such date after becoming eligible to participate in such
Offering Period under the Plan shall not participate in that Offering Period and
shall not participate in any subsequent Offering Period unless such employee
enrolls in the Plan by filing the subscription agreement with Stock
Administration not later than the 3rd business day preceding the Offering Date
of the applicable, subsequent Offering Period. Once an employee becomes a
participant in an Offering Period, such employee will automatically participate
in the Offering Period commencing immediately following the last day of the
prior Offering Period unless the employee withdraws from the Plan or terminates
further participation in the Offering Period as set forth in Section 11 below.
Such participant is not required to file any additional subscription agreements
in order to continue participation in the Plan. Any participant whose option
expires and who has not withdrawn from the Plan pursuant to Section 11 below
will automatically be re-enrolled in the Plan and granted a new option on the
Offering Date of the next Offering Period. A participant in the Plan may
participate in only one Offering Period at any time.
7. GRANT OF OPTION
     (a) Each employee enrolled in an Offering Period will be granted on the
Purchase Date an option to purchase on such Purchase Date up to that number of
shares of Common Stock of the Company determined by dividing the amount
accumulated in such employee’s payroll deduction account during such Purchase
Period by eighty-five percent (85%) of the fair market value of a share of the
Company’s Common Stock on the Purchase Date.

2



--------------------------------------------------------------------------------



 



     (b) In no event, however, shall the number of shares of the Company’s
Common Stock subject to any option granted pursuant to this Plan exceed the
maximum number of shares determined pursuant to Section 10 below. Fair market
value of a share of the Company’s Common Stock shall be determined as provided
in Section 8 hereof.
8. PURCHASE PRICE
     The purchase price per share at which a share of Common Stock will be sold
in any Offering Period shall be 85 percent of the fair market value on the
Purchase Date. For purposes of the Plan, the term “fair market value” on a given
date shall mean the closing price on the Purchase Date of a share of the
Company’s Common Stock as reported on the NASDAQ National Market System.
9. PAYMENT OF PURCHASE PRICE; CHANGES IN PAYROLL DEDUCTIONS; ISSUANCE OF SHARES
     (a) The purchase price of the shares is accumulated by regular payroll
deductions made during each Purchase Period. The deductions are made as a
percentage of the employee’s compensation in one percent increments not less
than 2 percent nor greater than 10 percent. Compensation shall mean all W-2
compensation, including, but not limited to base salary, wages, commissions,
overtime, shift premiums and bonuses, plus draws against commissions; provided,
however, that for purposes of determining a participant’s compensation, any
election by such participant to reduce his or her regular cash remuneration
under Sections 125 or 401(k) of the Code shall be treated as if the participant
did not make such election. Payroll deductions shall commence on the first
payday following the Offering Date and shall continue to the end of the Offering
Period unless sooner altered or terminated as provided in the Plan.
     (b) A participant may lower (but not increase) the rate of payroll
deductions during a Purchase Period by filing with Stock Administration a new
authorization for payroll deductions, in which case the new rate shall become
effective for the next payroll period commencing more than 15 days after Stock
Administration’s receipt of the authorization and shall continue for the
remainder of the Offering Period unless changed as described below. Such change
in the rate of payroll deductions may be made at any time during an Offering
Period, but not more than one change may be made effective during any Purchase
Period. A participant may increase or lower the rate of payroll deductions for
any subsequent Purchase Period by filing with Stock Administration a new
authorization for payroll deductions not later than the first day of the month
in which begins such Purchase Period.
     (c) All payroll deductions made for a participant are credited to his or
her account under the Plan and are deposited with the general funds of the
Company; no interest accrues on the payroll deductions. All payroll deductions
received or held by the Company may be used by the Company for any corporate
purpose, and the Company shall not be obligated to segregate such payroll
deductions.
     (d) On each Purchase Date, so long as the Plan remains in effect and
provided that the participant has not submitted a signed and completed
withdrawal form before that date which notifies the Company that the participant
wishes to withdraw from that Offering Period under the Plan and have all payroll
deductions accumulated in the account maintained on behalf of the participant as
of that date returned to the participant, the Company shall apply the funds then
in the participant’s account to the purchase of whole shares of Common Stock
reserved under the option granted to such participant with respect to the
Offering Period to the extent that such option is exercisable on the Purchase
Date. The purchase price per share shall be as specified in Section 8 of the
Plan. Any cash remaining in a participant’s account after such purchase of
shares shall be refunded to such participant in cash; provided, however, that
any amount remaining in such participant’s account on a Purchase Date which is
less than the amount necessary to purchase a full share of Common Stock of the
Company shall be carried forward, without interest, into the next Purchase
Period or Offering Period, as the case may be. In the event that the Plan has
been oversubscribed, all funds not used to purchase shares on the Purchase Date
shall be returned to the participant. No Common Stock shall be purchased on a
Purchase Date on behalf of any employee whose participation in the Plan has
terminated prior to such Purchase Date.
     (e) As promptly as practicable after the Purchase Date, the Company shall
arrange the delivery to each participant, as appropriate, of a certificate
representing the shares purchased upon exercise of his option; provided

3



--------------------------------------------------------------------------------



 



that the Board may deliver certificates to a broker or brokers that hold such
certificate in street name for the benefit of each such participant.
     (f) During a participant’s lifetime, such participant’s option to purchase
shares hereunder is exercisable only by him or her. The participant will have no
interest or voting right in shares covered by his or her option until such
option has been exercised. Shares to be delivered to a participant under the
Plan will be registered in the name of the participant or in the name of the
participant and his or her spouse.
10. LIMITATIONS ON SHARES TO BE PURCHASED
     (a) No employee shall be entitled to purchase stock under the Plan at a
rate which, when aggregated with his or her rights to purchase stock under all
other employee stock purchase plans of the Company or any Subsidiary, exceeds
$25,000 in fair market value, determined as of the date such right is granted
(or such other limit as may be imposed by the Code) for each calendar year in
which the employee participates in the Plan.
     (b) No employee shall be entitled to purchase more than the Maximum Share
Amount (as defined below) on any single Purchase Date. Not less than thirty days
prior to the commencement of any Purchase Period, the Board may, in its sole
discretion, set a maximum number of shares which may be purchased by any
employee at any single Purchase Date (hereinafter the “Maximum Share Amount”).
In no event shall the Maximum Share Amount exceed the amounts permitted under
Section 10(a) above. If a new Maximum Share Amount is set, then all participants
must be notified of such Maximum Share Amount not less than fifteen days prior
to the commencement of the next Purchase Period. Once the Maximum Share Amount
is set, it shall continue to apply in respect of all succeeding Purchase Dates
and Purchase Periods unless revised by the Board as set forth above.
     (c) If the number of shares to be purchased on a Purchase Date by all
employees participating in the Plan exceeds the number of shares then available
for issuance under the Plan, the Company will make a pro rata allocation of the
remaining shares in as uniform a manner as shall be practicable and as the Board
shall determine to be equitable. In such event, the Company shall give written
notice of such reduction of the number of shares to be purchased under a
participant’s option to each employee affected thereby.
     (d) Any payroll deductions accumulated in a participant’s account which are
not used to purchase stock due to the limitations in this Section 10 shall be
returned to the participant as soon as practicable after the end of the Offering
Period.
11. WITHDRAWAL
     (a) Each participant may withdraw from an Offering Period under the Plan by
signing and delivering to Stock Administration notice on a form provided for
such purpose. Such withdrawal may be elected at any time at least 15 days prior
to the end of an Offering Period.
     (b) Upon withdrawal from the Plan, the accumulated payroll deductions shall
be returned to the withdrawn employee and his or her interest in the Plan shall
terminate. In the event an employee voluntarily elects to withdraw from the
Plan, he or she may not resume his or her participation in the Plan during the
same Offering Period, but he or she may participate in any Offering Period under
the Plan which commences on a date subsequent to such withdrawal by filing a new
authorization for payroll deductions in the same manner as set forth above for
initial participation in the Plan.
12. TERMINATION OF EMPLOYMENT
     Termination of a participant’s employment for any reason, including
retirement or death or the failure of a participant to remain an eligible
employee, terminates his or her participation in the Plan immediately. In such
event, the payroll deductions credited to the participant’s account will be
returned to him or her or, in the case of his or her death, to his or her legal
representative. For this purpose, an employee will not be deemed to have
terminated employment or failed to remain in the continuous employ of the
Company in the case of sick leave, military leave, or any other leave of absence
approved by the Board of Directors of the Company; provided that such leave is
for a

4



--------------------------------------------------------------------------------



 



period of not more than ninety (90) days or reemployment upon the expiration of
such leave is guaranteed by contract or statute.
13. RETURN OF PAYROLL DEDUCTIONS
     In the event an employee’s interest in the Plan is terminated by
withdrawal, termination of employment or otherwise, or in the event the Plan is
terminated by the Board, the Company shall promptly deliver to the employee all
payroll deductions credited to his or her account. No interest shall accrue on
the payroll deductions of a participant in the Plan.
14. CAPITAL CHANGES
     Subject to any required action by the stockholders of the Company, the
number of shares of Common Stock covered by each option under the Plan which has
not yet been exercised and the number of shares of Common Stock which have been
authorized for issuance under the Plan but have not yet been placed under option
(collectively, the “Reserves”), as well as the price per share of Common Stock
covered by each option under the Plan which has not yet been exercised, shall be
proportionately adjusted for any increase or decrease in the number of issued
shares of Common Stock resulting from a stock split or the payment of a stock
dividend (but only on the Common Stock) or any other increase or decrease in the
number of shares of Common Stock effected without receipt of consideration by
the Company; provided, however, that conversion of any convertible securities of
the Company shall not be deemed to have been “effected without receipt of
consideration.” Such adjustment shall be made by the Board, whose determination
in that respect shall be final, binding and conclusive. Except as expressly
provided herein, no issue by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, shall affect, and no
adjustment by reason thereof shall be made with respect to, the number or price
of shares of Common Stock subject to an option.
     In the event of the proposed dissolution or liquidation of the Company,
each Offering Period will terminate immediately prior to the consummation of
such proposed action, unless otherwise provided by the Board. The Board may, in
the exercise of its sole discretion in such instances, declare that the options
under the Plan shall terminate as of a date fixed by the Board and give each
participant the right to exercise his or her option as to all of the optioned
stock, including shares which would not otherwise be exercisable. In the event
of a proposed sale of all or substantially all of the assets of the Company, or
the merger of the Company with or into another corporation, each option under
the Plan shall be assumed or an equivalent option shall be substituted by such
successor corporation or a parent or subsidiary of such successor corporation,
unless the Board determines, in the exercise of its sole discretion and in lieu
of such assumption or substitution, that the participant shall have the right to
exercise the option as to all of the optioned stock. If the Board makes an
option exercisable in lieu of assumption or substitution in the event of a
merger or sale of assets, the Board shall notify the participant that the option
shall be fully exercisable for a period of twenty (20) days from the date of
such notice, and the option will terminate upon the expiration of such period.
     The Board may, if it so determines in the exercise of its sole discretion,
also make provision for adjusting the Reserves, as well as the price per share
of Common Stock covered by each outstanding option, in the event that the
Company effects one or more reorganizations, recapitalizations, rights offerings
or other increases or reductions of shares of its outstanding Common Stock, and
in the event of the Company being consolidated with or merged into any other
corporation.
15. NONASSIGNABILITY
     Neither payroll deductions credited to a participant’s account nor any
rights with regard to the exercise of an option or to receive shares under the
Plan may be assigned, transferred, pledged or otherwise disposed of in any way
(other than by will, the laws of descent and distribution or as provided in
Section 22 hereof) by the participant. Any such attempt at assignment, transfer,
pledge or other disposition shall be without effect.

5



--------------------------------------------------------------------------------



 



16. REPORTS
     Individual accounts will be maintained for each participant in the Plan.
Each participant shall receive promptly after the end of each Purchase Period a
report of his account setting forth the total payroll deductions accumulated,
the number of shares purchased, the per share price thereof and the remaining
cash balance, if any, carried forward to the next Purchase Period or Offering
Period, as the case may be.
17. NOTICE OF DISPOSITION
     Each participant shall notify the Company if the participant disposes of
any of the shares purchased in any Offering Period pursuant to this Plan if such
disposition occurs within two years from the Offering Date or within six months
from the Purchase Date on which such shares were purchased (the “Notice
Period”). Unless such participant is disposing of any of such shares during the
Notice Period, such participant shall keep the certificates representing such
shares in his or her name (and not in the name of a nominee) during the Notice
Period. The Company may, at any time during the Notice Period, place a legend or
legends on any certificate representing shares acquired pursuant to the Plan
requesting the Company’s transfer agent to notify the Company of any transfer of
the shares. The obligation of the participant to provide such notice shall
continue notwithstanding the placement of any such legend on certificates.
18. NO RIGHTS TO CONTINUED EMPLOYMENT
     Neither this Plan nor the grant of any option hereunder shall confer any
right on any employee to remain in the employ of the Company or any Subsidiary
or restrict the right of the Company or any Subsidiary to terminate such
employee’s employment.
19. EQUAL RIGHTS AND PRIVILEGES
     All eligible employees shall have equal rights and privileges with respect
to the Plan so that the Plan qualifies as an “employee stock purchase plan”
within the meaning of Section 423 or any successor provision of the Code and the
related regulations. Any provision of the Plan which is inconsistent with
Section 423 or any successor provision of the Code shall without further act or
amendment by the Company or the Board be reformed to comply with the
requirements of Section 423. This Section 19 shall take precedence over all
other provisions in the Plan.
20. NOTICES
     All notices or other communications by a participant to the Company under
or in connection with the Plan shall be deemed to have been duly given when
received in the form specified by the Company at the location, or by the person,
designated by the Company for the receipt thereof.
21. STOCKHOLDER APPROVAL
     Any required approval of the stockholders of the Company shall be solicited
substantially in accordance with Section 14(a) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”), and the rules and regulations promulgated
thereunder. Such approval of an amendment shall be solicited at or prior to the
first annual meeting of stockholders held subsequent to the grant of an option
under the Plan as then amended to an officer or director of the Company.
22. DESIGNATION OF BENEFICIARY
     (a) A participant may file a written designation of a beneficiary who is to
receive any shares and cash, if any, from the participant’s account under the
Plan in the event of such participant’s death subsequent to the end of a
Purchase Period but prior to delivery to him of such shares and cash. In
addition, a participant may file a written designation of a beneficiary who is
to receive any cash from the participant’s account under the Plan in the event
of such participant’s death prior to a Purchase Date.
     (b) Such designation of beneficiary may be changed by the participant at
any time by written notice. In the event of the death of a participant and in
the absence of a beneficiary validly designated under the Plan who is living at
the time of such participant’s death, the Company shall deliver such shares or
cash to the executor or administrator

6



--------------------------------------------------------------------------------



 



of the estate of the participant, or if no such executor or administrator has
been appointed (to the knowledge of the Company), the Company, in its
discretion, may deliver such shares or cash to the spouse or to any one or more
dependents or relatives of the participant, or if no spouse, dependent or
relative is known to the Company, then to such other person as the Company may
designate.
23. CONDITIONS UPON ISSUANCE OF SHARES
     Shares shall not be issued with respect to an option unless the exercise of
such option and the issuance and delivery of such shares pursuant thereto shall
comply with all applicable provisions of law, domestic or foreign, including,
without limitation, the Securities Act of 1933, as amended, the Exchange Act,
the rules and regulations promulgated thereunder, and the requirements of any
stock exchange upon which the shares may then be listed, and shall be further
subject to the approval of counsel for the Company with respect to such
compliance.
24. APPLICABLE LAW
     The Plan shall be governed by the substantive laws (excluding the conflict
of laws rules) of the State of Delaware.
25. AMENDMENT OR TERMINATION OF THE PLAN
     The Plan shall continue until the earlier to occur of termination by the
Board, issuance of all of the shares of Common Stock reserved for issuance under
the Plan, or January 1, 2009. The Board of Directors of the Company may at any
time amend or terminate the Plan, except that any such termination cannot affect
options previously granted under the Plan, nor may any amendment make any change
in an option previously granted which would adversely affect the right of any
participant; provided that if the Board determines that a change in applicable
accounting rules or a change in applicable laws, renders an amendment or
termination desirable, then the Board may approve such an amendment or
termination. The Board may not amend the Plan without approval of the
stockholders of the Company obtained in accordance with Section 21 hereof within
12 months of the adoption of such amendment (or earlier if required by
Section 21) if such amendment would:
          (a) Increase the number of shares that may be issued under the Plan;
or
          (b) Change the designation of the employees (or class of employees)
eligible for participation in the Plan.
     Notwithstanding the foregoing, the Board may make such amendments to the
Plan as the Board determines to be advisable, if the continuation of the Plan or
any Offering Period would result in financial accounting treatment for the Plan
that is different from the financial accounting treatment in effect on the date
this Plan is adopted by the Board.

7